Citation Nr: 0840459	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  08-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant's annual income is excessive for 
purposes of entitlement to non-service-connected death 
pension benefits at the and attendance rate?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1954.  He died in September 2006.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 determination of the 
Department of Veterans Affairs (VA) in Nashville, Tennessee, 
which found that the appellant's countable income was 
excessive for purposes of entitlement to non-service-
connected death pension at the aid and attendance rate.  A 
timely appeal was noted from that decision. 

In July 2007, the appellant requested a personal hearing 
before a Decision Review Officer.  Such a hearing was 
scheduled for April 2008; however, the appellant failed to 
appear. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1. The veteran died in September 2006, and the appellant, his 
surviving spouse, filed a claim of entitlement to non-
service-connected death pension benefits, based on the need 
for aid and attendance, in December 2006.  

2.  In May 2007, entitlement to non-service connected death 
pension benefits at the aid and attendance rate was 
established, effective October 19, 2006.  However, in June 
2007, it was determined that the appellant's annualized 
countable income since the date of entitlement exceeds the 
maximum annual income for death pension benefits for a 
surviving spouse with no dependent children.


CONCLUSION OF LAW

The appellant's countable income is excessive and precludes 
her from receiving pension benefits.  38 U.S.C.A. §§ 1521, 
1541, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 
3.273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), the VA promulgated regulations codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act 
and implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  However, VA is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  Similarly, VA General Counsel has held that 
VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or to assist the 
claimant in developing evidence to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOGCPREC 
5-2004; see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

For the reasons discussed below, the Board has found that the 
claim for pension benefits lacks legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994)(where the law and not the 
evidence is dispositive, the claim must be denied because of 
a lack of entitlement under the law).  Therefore, VCAA notice 
is not required in this case.  

Legal Criteria

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.  The surviving spouse of a 
veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.

Payments from any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  
For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income 
received on a one-time basis) will be counted, for pension 
purposes, for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii). Payment of monetary benefits will commence 
the month following the effective date of the award. 38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is set by Congress and published in Appendix B of VA 
Manual M21-1 (M21- 1), and is to be given the same force and 
effect as published in VA regulations.  38 C.F.R.   § 3.21.  

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272.

Analysis

In December 2006, the appellant filed an application (VA Form 
21-534) for death compensation based on the need for aid and 
attendance.  In May 2007, the RO granted entitlement to aid 
and attendance benefits, effective October 19, 2006 but 
denied entitlement to a death pension at the aid and 
attendance rate because her countable income exceeded the 
MAPR.  The appellant appealed that determination.

In making its determination, the RO counted annual income 
from Social Security and retirement benefits.  The RO 
subtracted for Medicare Part B premiums and certain 
prescription drug expenses that exceeded 5 percent of the 
MAPR.  Other medical expenses were not subtracted, on the 
basis that they did not exceed 5 percent of the MAPR; that 
they had been incurred prior to the date of entitlement; or 
that there was no evidence that they had actually been paid.  
Even after the accepted medical expenses were deducted, the 
appellant's income still exceeded the applicable MAPR.  
Indeed, even if all of the claimed medical expenses had been 
deducted, the appellant's countable income since the date of 
entitlement still would have exceeded the MAPR.

After considering the appellant's countable income from 
Social Security and retirement benefits, and taking into 
account the claimed medical expenses, the Board finds that 
the appellant's countable income since the date of 
entitlement to aid and attendance has exceeded the statutory 
limits for entitlement to death pension benefits. 


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


